In a proceeding to review assessments of property for taxation the appeal is from an order of the Supreme Court, Queens County, entered on or about November 15, 1974, which reduced the assessments for the tax years 1969-1970 through 1973-1974. By written stipulation, dated February 27, 1975, the attorneys for the respective parties have agreed to specific modifications of the order. In accordance with the *759stipulation, the order is modified by increasing the assessed valuations xfor each, of the tax years in questiofi to $1,860,000. As so modified, order affirmed, without costs. Gulotta, P. J., Rabin, Hopkins, Martuseello and Benjamin, JJ., concur.